McAdam, Ch. J.
Where a public officer succeeds at. the trial in obtaining “ a final judgment in his favor,” he is entitled to double costs (Code, § 3258). If the judgment so obtained by him is affirmed on appeal, he is. entitled to double costs on the appeal (Burkle v. Luce, 1 N. Y. 293; S. C., 3 How. Pr. 236). But if the public, officer does not obtain a final judgment in his favor, he cannot obtain double costs upon a mere reversal of the judgment, which is not a final adjudication. He must, according to the statute as interpreted by the courts, succeed on the trial or obtain a final judgment in his favor before the right to double costs attaches (3 law Bull. 29; 18 How, Pr. 468; 4 Hill, 546; 6 How. Pr. 253; 9 Id. 80); *309but when, it once attaches by force - of the statute, it applies to any appeal at which he succeeds in sustaining the judgment originally rendered in his favor.
Taxation affirmed.